PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Buytenhek et al.
Application No. 16/544,188
Filed: August 19, 2019
For: USER SPACE REDIRECT OF PACKET TRAFFIC

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a) filed on September 14, 2021, to revive the above-identified application.

The petition pursuant to 37 CFR 1.137(a) is GRANTED.

The application became abandoned for failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee is paid, as required by the Notice requiring the Inventor’s Oath or Declaration (Notice) mailed on February 3, 2021.  The issue fee was timely paid on April 29, 2021.  Accordingly, the application became abandoned on April 30, 2021.  The Office mailed a Notice of Abandonment on May 5, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the required reply in the form of an oath or declaration for inventor Joao Diogo Taveira Araujo that is in compliance with 37 CFR 1.63; (2) the petition fee of $2100.00; and (3) a proper statement of unintentional delay.  

In view of the accompanying Petition to Withdraw from Issue and the Request for Continued Examination, this application is being referred to the appropriate deciding official for consideration under 37 CFR 1.313(c)(2).  


Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  




/JOANNE L BURKE/Lead Paralegal Specialist, OPET